Opinion filed February 2,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00016-CV
                                                    __________
 
      HARRY WITHERSPOON
AND DIAN WITHERSPOON, Appellants
 
                                                          
V.
 
                                                 
ID, INC., Appellee

 
                                    On
Appeal from the 35th District Court
                                                           Brown
County, Texas
                                                 Trial
Court Cause No. CV0807225
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Harry
Witherspoon and Dian Witherspoon are the appellants in this appeal.  They have filed
a motion to dismiss the appeal pursuant to Tex.
R. App. P. 42.1(a)(1).  In the motion, appellants state that “there is
no reason to proceed with the appeal.”  Therefore, in accordance with appellants’
request, we dismiss the appeal. 
The
motion to dismiss is granted, and the appeal is dismissed. 
 
                                                                                                PER
CURIAM
 
February 2, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.